DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed April 5, 2022.  Claims 17 and 28 are amended.  Currently, claims 17, 19, and 28 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 3, 2022 and April 5, 2022 have been entered.
 
Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claim 28 for informalities.  Accordingly, the previous objection to claim 28 is withdrawn.
Examiner notes, however, that Applicant’s Response necessitates a new objection for informalities and directs Applicant to the relevant explanation below
Applicant’s Response is sufficient to overcome the previous rejection of claims 17, 19, and 28 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 17, 19, and 28 under 35 U.S.C. 112(b) is withdrawn.
Examiner notes, however, that Applicant’s Response necessitates new rejections under 35 U.S.C. 112(b) and directs Applicant to the relevant explanation below.
Applicant’s assertion with respect to the previous rejection of claims under 35 U.S.C. 101 has been fully considered in view of Applicant’s amendments but is not persuasive.  In view of Applicant’s amendments, Examiner respectfully directs Applicant to the rejection below, which addresses the newly amended subject matter for the first time.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites a function to “acknowledge a completion”.  However, claim 17 is directed to a method claim and recites a series of active steps.  Examiner recommends amending claim 17 to recite a step for “acknowledging a completion of the time-based task”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the deadline date” in the element for “populating a database with an intellectual property related data”.  There is insufficient antecedent basis for this limitation in the claim.  In view of claim 28, and for purposes of examination, claim 17 is interpreted as reciting “the first deadline date and the deadline type 
Similarly, claim 28 recites “the first deadline date and deadline type” in the element to “populate a database with intellectual property related data”.  However, claim 28 previously recites “a deadline type”.  As a result, the scope of claim 28 is indefinite because it is unclear whether Applicant intends for the second recitation of “deadline type” to reference the first recitation or intends to introduce a second, different “deadline type”.  For purposes of examination, claim 28 is interpreted as reciting “the first deadline date and the deadline type being associated with the time-based task”. 
In view of the above, claims 17 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19, which depends from claim 17, inherits the deficiencies described above and is similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 17, 19, and 28 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 17 recites an abstract idea.  Claim 17 includes limitations for “intellectual property related data, the intellectual property related data comprising at least a first deadline date and a deadline type, the first deadline date and the deadline date being associated with the time-based task”; “calculating a second deadline date based on the first deadline date”;  “forming a request for a service based on the deadline type”; “receiving a service description related to the request for service”; “making a communication using the received service description”; “transmitting the request for service with the service description to the at least one service provider of the specific filing type”; “receiving a response to the request for service and the service description from one or more of the at least one service provider of the specific type”; “selecting a service provider from the one or more of the at least one service provider of the specific filing type to perform the time-based task by the second deadline”; “receiving a deliverable from the selected service provider upon performance of the time-based task”; “acknowledge a completion of the time-based task by the selected service provider”; and “updating the intellectual property related data to reflect the completion of the time-based task”.
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for performing and managing a time-based task.  As a result, claim 17 recites an abstract idea under Step 2A Prong One.
Claim 28 includes substantially similar limitations to those recited with respect to claim 1.  As a result, claim 28 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Similarly, claim 19 further describes the process for performing a time-based task, and as a result, claim 19 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 17 does not include additional elements that integrate the abstract idea into a practical application.  Claim 17 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 17 include a communication device, at least one communication device, a server, a processor, a database, a user interface, and steps for populating a database, presenting buttons, and enabling selection.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea; the steps for presenting buttons and enabling selection of buttons do no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the step for “populating” is an insignificant extrasolution activity to the judicial exception.  As a result, claim 17 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 28 includes substantially similar limitations to those presented with respect to claim 17.  Claim 28 does not recite any additional elements beyond those recited with respect to claim 17.  As a result, claim 28 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 17.
Claim 19 does not recite any additional elements beyond those recited with respect to independent claim 17.  As a result, claim 19 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 17 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 17 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 17 include a communication device, at least one communication device, a server, a processor, a database, a user interface, and steps for populating a database, presenting buttons, and enabling selection.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea; the steps for presenting buttons and enabling selection of buttons do no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the step for “populating” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing information in memory as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 28 includes substantially similar limitations to those presented with respect to claim 17.  Claim 28 does not recite any additional elements beyond those recited with respect to claim 17.  As a result, claim 28 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 17.
Claim 19 does not recite any additional elements beyond those recited with respect to independent claim 17.  As a result, claim 19 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 17, 19, and 28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (U.S. 2003/0105738) in view of Sathayamangalam (U.S. 2016/0196595).
Claims 17 and 28:  Taketa discloses a method for managing a time-based task in a data management system that includes a communication device associated with a service allocator, at least one communication device associated with at least one service provider, and a server communicably coupled to the communication device of the service allocator and the at least one communication device of the at least one service provider, wherein the server includes a processor (See FIG. 1 and the associated paragraphs), wherein the method comprises steps of: 
populating a database (See FIG. 1 and FIG. 16) with an intellectual property related data, the intellectual property data comprising at least a first deadline date and a deadline type, the first deadline date and the deadline date being associated with the time-based task (See paragraphs 14 and 51, wherein case information including a processing deadline is entered into a database to generate a task event, and wherein the generated event information is associated with a type);
calculating a second deadline based on the first deadline (See paragraph15, wherein the processing deadline is based on a predetermined reference deadline);
forming a request for a service based on the deadline type (See paragraph 49, wherein requests are sent to the prosecution, research, and development sections, and paragraph 51, wherein the workflow is selected based on the type of generated event); 
receiving a service description related to the request for service (See paragraphs 49 and 51, wherein service descriptions and review results are received); 
making a communication to the communication device associated with at least one service provider using the received service description (See paragraphs 49–51, wherein a service request description is forwarded to a relevant section according to type of event; see also paragraph 55, wherein the management computer sends information to client computers);  
receiving a response to the request for service and the service description from one or more of the at least one service provider of the specific filing type (See paragraph 24, wherein confirmation of initiation of the event task is disclosed, and paragraphs 49–51, wherein tasks are routed to sections based on a relevant task type); 
receiving a deliverable from the selected service provider upon performance of the time-based task (See paragraphs 18 and 93, wherein a completed deliverable is received and processed); 
acknowledge a completion of the time-based task by the selected service provider (See FIG. 6 and paragraphs 18 and 93, wherein completion is confirmed); and
updating the intellectual property related data in the server to reflect the completion of the time-based task (See FIG. 6 and paragraphs 18 and 93, wherein completion is confirmed; and see paragraphs 81 and 88, wherein stored management data is updated in response to the confirmation process).  Taketa does not expressly disclose the remaining claim elements. 
Sathayamangalam discloses a processor configured to execute non-transitory machine readable instructions that will cause the server to execute the method (See paragraph 67, wherein computer-readable program instructions are executed in a processing environment), wherein the method comprises the steps of: 
presenting one or more buttons on a user interface of the communication device associated with the service allocator, wherein each button is associated with a specific type and at least one service provider of the specific type (See paragraphs 5–7 and 39–40, wherein a UI that includes selection control elements is presented to user, and wherein the user may select providers by selecting project type selection controls that are associated with a give category or subcategory; see also paragraph 48, wherein UI button selection control elements are disclosed);
enabling a selection of at least one of the one or more buttons, wherein selection of the at least one of the one or more buttons establishes a communication link between the service allocator and the at least one service provider of the specific filing type (See paragraphs 5–7 and 39–40, wherein the user may select providers using UI selection control elements by selecting project type selection controls that are associated with a give category or subcategory, and wherein an email communication link is established upon selection; see also paragraph 48, wherein UI button selection control elements are disclosed);
transmitting the request for service with the service description to the at least one service provider of the specific filing type upon selection of the at least one of the one or more buttons (See paragraphs 5–7 and 39–40, wherein the user may select providers using UI selection control elements by selecting project type selection controls that are associated with a give category or subcategory, and wherein an email communication link is established upon selection; see also paragraph 48, wherein UI button selection control elements are disclosed); and
selecting a service provider from the one or more of the at least one service provider of the specific filing type to perform the time-based task by selecting another one of the one or more buttons (See paragraphs 5–7 and 42, wherein the user may select a provider to perform the project task using UI selection control elements on a quote selection tool).
Taketa discloses a system directed to managing patent cases.  Sathayamangalam similarly discloses a system directed to managing project tasks and service providers.  Each reference discloses a system directed to managing tasks.  The technique of utilizing a selection interface is applicable to the system of Taketa as they each share characteristics and capabilities; namely, they are directed to managing tasks.
One of ordinary skill in the art would have recognized that applying the known technique of Sathayamangalam would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sathayamangalam to the teachings of Taketa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying a selection interface to Taketa would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved control.
Claim 19:  As disclosed above, Taketa and Sathayamangalam disclose the elements of claim 17. 
Taketa further discloses the method according to claim 17, wherein making the communication comprises: receiving multiple approvals, from multiple service providers, based upon the transmitted service description (See paragraph 49, wherein multiple parties provide results based on the service description, and wherein the provided results are implicit approvals).  Taketa does not expressly disclose the remaining claim elements.
Sathayamangalam discloses receiving multiple approvals, from multiple service providers (See paragraph 42, wherein one or more quote proposals are received); and
selecting the service provider from the multiple service providers by the service allocator (See paragraph 42, wherein a provider is selected from the one or more providers who provide approval proposals).
One of ordinary skill in the art would have recognized that applying the known technique of Sathayamangalam would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623